Citation Nr: 1531624	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease status post arthroscopic surgery.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted entitlement to service connection for a left knee disability and PTSD, each rated as 10 percent disabling. In a May 2013 Decision Review Officer (DRO) decision, the rating assigned for PTSD was increased to 30 percent, and a December 2013 DRO decision increased the rating to 50 percent. The December 2013 decision also increased the rating assigned to the Veteran's left knee disability to 20 percent. Each of these ratings was effective June 1, 2011, but as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left knee degenerative joint disease status post arthroscopic surgery is productive of traumatic arthritis as shown by x-ray and resulting in flexion to 85 degrees and extension to 15 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left knee degenerative joint disease status post arthroscopic surgery have not been. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Codes 5003-5261 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Prior to discharge, the Veteran participated in the Benefits Delivery at Discharge program, which advised him of the evidence necessary to establish service connection, as well as disability ratings and effective dates.  A July 2013 letter informed him of the evidence required in support of initial rating claims.

Although the VCAA notice regarding the initial rating was issued after the first adjudication of the Veteran's service connection claim, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2014). Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's service treatment records, private treatment records, and the report of February 2011 and October 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim. The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable disposition to the claim. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history and evaluated the Veteran, including imaging studies. Thereafter, in the reports, they provided an assessment of the Veteran's symptoms and diagnosis that was a sufficient basis for determining the appropriate disability rating. The October 2013 VA examiner indicated that the claims file was not reviewed; however, the lack of claims file review alone does not render a VA examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). In an initial rating case, it is the symptoms found upon clinical examination that are most salient to the claim. Moreover, the record does not contain any findings regarding the left knee that contradict or are more severe than the findings at the VA examination. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.

The Veteran's left knee disability has been assigned a 20 percent rating for limitation of motion due to traumatic arthritis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261. The Veteran contends that his disability warrants a higher evaluation.

Under Diagnostic Code 5003, arthritis, degenerative will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned. With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned. The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Diagnostic Code 5003, Note (1). 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned. Where extension is limited to 30 degrees, a 40 percent rating is assigned. Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities. The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee. See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98. Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

At the February 2011 VA examination, the Veteran reported pain and that his knee locked up intermittently and exhibited increased swelling lasting for hours or days depending on the activity. The examiner documented that twice in the last 12 months, the Veteran's left knee pain had caused him to go to work late. The clinical examination revealed range of motion to 120 degrees flexion and 0 degrees extension with pain beginning at the end of the range. There was no additional loss of range of motion, increased pain, weakness, instability, or lack of endurance with repetition. The examiner found no laxity or effusion. Imaging studies revealed no patellar subluxation.

At the October 2013 VA examination, the Veteran reported that his knee locks up three to four times per week, sometimes feels unstable, and hurts every day.  The examiner documented that twice in the last 12 months, the Veteran's left knee pain had caused him to go to work late. The clinical examination revealed range of motion to 85 degrees flexion and 15 degrees extension with pain beginning at the end of the range. There was no additional loss of range of motion with repetition, but the examiner found less movement than normal, weakened movement, and pain on movement. Ligament testing was normal, and there was no evidence of patellar subluxation or dislocation. Imaging studies revealed traumatic arthritis.

Private treatment records in the claims file are dated from 2010, prior to the Veteran's discharge, and the file does not indicate that he receives VA treatment for his left knee disability. Thus, based on the above evidence, the Board determines that a rating in excess of 20 percent is not warranted at any time during the appeal period. The 20 percent rating contemplates limitation of extension to 15 degrees due to traumatic arthritis. A higher rating requires limitation of extension to at least 20 degrees. Consequently, the Board finds that a rating in excess of 20 percent is not supported by the evidence. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Veteran has a surgical scar associated with his left knee disability.  However, the scar was reported to not be painful and/or unstable or to cover a total area of greater than 39 sq. cm. Therefore, a separate rating for a scar is not warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Veteran has had left knee surgery, but there were no meniscal defects noted on examination. Thus, ratings under Diagnostic Codes 5258 and 5259 are not warranted. Moreover, the Veteran has not displayed ankylosis of the left knee, instability or subluxation, impairment of the tibia or fibula, or genu recurvatum to warrant a rating under Diagnostic Codes 5256, 5257, 5262, or 5263. Moreover, while the Veteran does exhibit limitation of flexion to 85 degrees, Diagnostic Code 5260 does not provide for a compensable rating for flexion limited to more than 45 degrees.  Consequently, the Board determines that there is no additional disability to warrant higher or separate ratings under other diagnostic codes. 

The Board has also considered the doctrine of reasonable doubt. However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 20 percent, and the doctrine is not for application. 38 U.S.C.A. 
§ 5107(b) (West 2014); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU) 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's left knee disability is productive of limitation of motion, pain, and traumatic arthritis. The rating criteria for left knee disability provide for disability ratings on the basis of these manifestations. See 38 C.F.R. §4.71a, Diagnostic Codes 5003-5261.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain with standing and walking. In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. While the record reflects that the Veteran has gone to work late on occasion because of his left knee disability and is restricted in sitting and walking, there is no indication that the disability results in marked interference with the Veteran's daily work activities. Further, the record does not show the disability has resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Therefore, an extra-schedular rating for the Veteran's left knee disability is denied.

Further, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). The record shows that the Veteran is employed.  In the June 2013 VCAA letter he was advised that he may be eligible for TDIU and asked to indicate whether he wished to be considered for entitlement to TDIU. He did not respond. Therefore, the Board finds that further contemplation of a TDIU rating is not necessary.


ORDER

Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease status post arthroscopic surgery is denied.


REMAND

Of record is a June 2013 mental health evaluation from A Family Harbor that reflects that the Veteran was engaged in ongoing therapy at that facility.  However, the June 2013 treatment note is the only evidence of record related to that treatment.  Therefore, the Veteran should be asked to identify and authorize release of outstanding private treatment records or to submit any such records directly to VA.

Additionally, in the December 2013 rating decision, a finding of incompetency was proposed, based on the results of an October 2013 VA mental health examination. In June 2014, the Veteran requested a hearing on the matter. The record does not show that any further action has been taken in this regard. As any hearing, treatment notes, or additional clinical examination regarding the question of competency would likely be relevant to the Veteran's mental health and severity of his PTSD symptomatology, the Board determines that the PTSD rating issue should be remanded to allow for development of the competency issues and association with the claims file of any outstanding, relevant evidence. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and authorize release of any private mental health treatment notes, including records from A Family Harbor, or that he submit any such records directly to VA. All requests and responses, positive and negative, must be documented in the claims file. 

2. Develop and adjudicate the question of the Veteran's competency and associate with the claims file all relevant documentation, including but not limited to hearing transcripts, treatment notes, and VA examination reports.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


